DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election without traverse of Group II claims 4-6 and species in the reply filed on 12/10/2020 is acknowledged. 
Claims 4-6 are readable on the elected species.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sunhee Lee on 03/08/2021.
The application has been amended the claims as follows:
Claim 1 (Canceled)                                                       




Claim 2 (Canceled)
                
Claim 3 (Canceled)
                
Claim 4 (Currently Amended)
                A chromium compound of Formula 2 below:

[(L∩L)CrX2Lm]+[AY4]-
wherein, in Formula 2, 
(L∩L) is a bidentate chelating ligand of the following formula 3:
Formula 3
(R1)2P-Z-P(R1)2
wherein, in Formula 3, 
R1 is each independently a C1-C50 alkyl group or a C6-C50 aryl group; and 
Z is a C2-C50 alkylene group, a C6-C50 arylene group, or -N(R2)- that links the two P atoms, wherein R2 is a C1-C50 alkyl or a C6-C50 aryl; 
X is each independently a halogen, a C2-C30 carboxylate, acetylacetonate, or a C1-C30 hydrocarbyl having or not having at least one of an ether group and an amine group; 
L is each independently a C2-C30 nitrile, a C2-C30 ether, or a H2O ligand; 
m is an integer of 0 to 2; 
A is boron; and 
Y is a C6-C-20 fluorine-substituted aryl, a C6-C-20 fluorine-substituted aryloxy, or a C1-C20 fluorine-substituted alkoxy.
Claim 5 (Canceled)




Claim 6 (Currently Amended)
            The chromium compound ofclaim 4, wherein, in Formula 3, R1 is phenyl, and Z is -N(R2)- wherein R2 is a C1-C50 alkyl or a C6-C50 aryl.
Claim 7 (Currently Amended)
                An ethylene oligomerization catalyst system comprising:
                a chromium compoundof Formula 2 below; and
                an organic aluminum compoundof Formula 4 below:
Formula 2
[(L∩L)CrX2Lm]+[AY4]-
wherein, in Formula 2, 
(L∩L) is a bidentate chelating ligand of the following Formula 3:
Formula 3
(R1)2P-Z-P(R1)2
wherein, in Formula 3, 
R1 is each independently a C1-C50 alkyl group or a C6-C50 aryl group; and
Z is a C2-C50 alkylene group, a C6-C50 arylene group, or -N(R2)- that links the two P atoms, wherein R2 is a C1-C50 alkyl or a C6-C50 aryl; 
X is each independently a halogen, a C2-C30 carboxylate, acetylacetonate, or a C1-C30 hydrocarbyl having or not having at least one of an ether group and an amine group; 
L is each independently a C2-C30 nitrile, a C2-C30 ether, or a H2O ligand; 
m is an integer of 0 to 2; 
A is boron; and 
6-C-20 fluorine-substituted aryl, a C6-C-20 fluorine-substituted aryloxy, or a C1-C20 fluorine-substituted alkoxy,
                Formula 4
(R3)3Al
wherein, in Formula 4, R3 is a C1-C20 alkyl group.
Claim 8 (Original)
                The ethylene oligomerization catalyst system of Claim 7, wherein, in Formula 4, R3 is ethyl or isobutyl.
Claim 9 (Currently Amended)
                The ethylene oligomerization catalyst system of Claim 7, wherein a molar ratio of the chromium compoundof Formula 2 and the organic aluminum compoundof Formula 4 ranges from 1:50 to 1:500.
Claim 10 (Currently Amended)
                A method of , comprising contacting ethylene monomers witha catalyst system, 
said catalyst system comprising:
                (a) a chromium compound of Formula 2 below; and
(b) an organic aluminum compound of Formula 4 below:
Formula 2
[(L∩L)CrX2Lm]+[AY4]-
wherein, in Formula 2, 
(L∩L) is a bidentate chelating ligand of the following Formula 3:
Formula 3
(R1)2P-Z-P(R1)2
wherein, in Formula 3, 
R1 is each independently a C1-C50 alkyl group or a C6-C50 aryl group; and
Z is a C2-C50 alkylene group, a C6-C50 arylene group, or -N(R2)- that links the two P atoms, wherein R2 is a C1-C50 alkyl or a C6-C50 aryl; 
X is each independently a halogen, a C2-C30 carboxylate, acetylacetonate, or a C1-C30 hydrocarbyl having or not having at least one of an ether group and an amine group; 
L is each independently a C2-C30 nitrile, a C2-C30 ether, or a H2O ligand; 
m is an integer of 0 to 2; 
A is boron; and 
Y is a C6-C-20 fluorine-substituted aryl, a C6-C-20 fluorine-substituted aryloxy, or a C1-C20 fluorine-substituted alkoxy,
Formula 4
(R3)3Al
wherein, in Formula 4, R3 is a C1-C20 alkyl group.
Claim 11 (Currently Amended)
contacting of the catalyst system and the ethylene monomers is carried out in a cyclohexene solvent.
Claim 12 (Currently Amended)
                The method of Claim 10,wherein, in Formula 4, R3 is ethyl or isobutyl.
Claim 13 (Currently Amended)
                The method of Claim 12, wherein the contacting of the catalyst system and the ethylene monomers is carried out in a cyclohexene solvent.
Claim 14 (Currently Amended)
                The method of Claim 10,wherein, a molar ratio of the chromium compound of Formula 2 and the organic aluminum compound of Formula 4 ranges from 1:50 to 1:500.
Claim 15 (Currently Amended)
                The method of Claim 14, wherein the contacting of the catalyst system and the ethylene monomers is carried out in a cyclohexene solvent.
Allowable Subject Matter
Claims 4 and 6-15 are allowed.
The closest prior art is Walter et al. (US 2008/0221285 A1).
Walter et al. teach a catalyst having the formula (I) as shown below:

    PNG
    media_image1.png
    287
    396
    media_image1.png
    Greyscale

However, neither Walter et al. nor any prior arts of the record specifically teaches or suggests a bidentate ligand having a formula (3) as per applicant claim 4. Therefore, the claim 4 is allowable. As such, the dependent claim 6 is allowable.  
As such, an ethylene oligomerization catalyst system comprising the allowed Cr compound as per applicant claims 7-9 are allowable.
As such, a method of using the allowed ethylene oligomerization catalyst system as per applicant claims 10-15 are allowable,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday, 10:00am -4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melvin Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUN QIAN/           Primary Examiner, Art Unit 1732